Citation Nr: 1106246	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for scars on the right 
temple and right leg.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served in the Army, National Guard 
and Army Reserves with active service periods as follows: October 
1969 to May 1970, October 1981 to July 1989 and February 1991 to 
May 1991.  Military records also indicate the Veteran incurred a 
head injury in June 1974 in "the line of duty."  The exact time 
span of his active service at the time of the June 1974 injury 
has not been verified.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes the Veteran also perfected an appeal seeking 
entitlement to service connection for bilateral sensorineural 
hearing loss.  This claim, however, was granted in a November 
2010 rating decision during the pendency of this appeal and, 
therefore, is no longer before the Board here.  

The case was brought before the Board in January 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

Regrettably, despite the lengthy procedural history in this case, 
the claim must once again be remanded because the RO failed to 
follow the Board's prior remand orders.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

When these claims were last remanded, it was for the purpose of 
affording the Veteran a VA examination to ascertain whether any 
of his claimed disorders could be associated with his military 
service, and specifically a parachute injury occurring while on 
active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case).

That is, the Veteran claims he has migraine headaches, scars and 
a low back disorder all related to a 1971 parachuting injury.  
As explained in the January 2008 Board remand, the Veteran's 
military records confirm he was a parachutist for part of his 
service, but a specific 1971 injury is not confirmed in the 
service treatment records.

Rather, in June 1974, the Veteran, for unknown reasons, lost 
consciousness and fell directly on a concrete floor hitting his 
head on the right side.  He was treated for right temple 
contusions and given x-rays, which returned within normal limits.  

In the January 2008 Board remand a VA examination was indicated 
as necessary to ascertain whether the Veteran's current 
migraines, scars and low back disorder were as likely as not 
related to his duties as a parachutist or, in the alternative, 
related to the confirmed June 1974 injury.  The claims folder 
was to be reviewed by the examiner.

The Veteran was afforded a VA examination in March 2009, which 
also resulted in numerous addendums.  The March 2009 examination 
report was conducted without review of the claims folder.  The 
examiner at that time opined that the Veteran's migraines, scars 
and low back disorders were consistent with the 1971 parachute 
injury described by the Veteran.  In May 2009, the examiner 
reviewed the claims folder and merely added that the service 
records confirm the Veteran was a paratrooper and medic at the 
time of the claimed 1971 injury.  In October 2009, the examiner 
once again clarified that the opinion linking the Veteran's 
current diagnoses to the 1971 injury is not based on service 
treatment records, but on the Veteran's provision of the 
incident.

An additional addendum was requested in October 2010 to once 
again clarify the opinion.  At that time, the original examiner 
was no longer employed by the VA.  A new examiner reviewed the 
evidence and, without examining the Veteran, opined that there 
was nothing in the claims folder to support the Veteran's 
reported 1971 injury.  The examiner did not opine as to whether 
the diagnoses are consistent with the Veteran's history as a 
parachutist or whether the diagnoses are consistent with the 
confirmed June 1974 injury.  Indeed, neither examiner in any 
of the opinions or addendums addressed the relevancy of the 1974 
injury with regard to the current diagnoses despite the Board's 
January 2008 remand instructions.

The Veteran's representative argues in a December 2010 statement 
that the opinions of record are not in compliance with the 
Board's Remand nor are they adequate to base a decision here.  
The Board agrees.

An examination is considered "adequate" when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In this case, none of the opinions appear to be based on a 
complete and accurate picture of the Veteran's prior medical 
history.  It is further clear, that neither examiner addressed 
the relevancy of the June 1974 in-service injury contrary to the 
Board's prior remand orders.  See Stegall, 11 Vet. App. 268.

For these reasons, the Board concludes a new VA examination is 
warranted.

Incidentally, the Board notes the Veteran's confirmed 1974 
injury was found to be "in the line of duty."  In contrast, 
however, 1974 is not a verified period of active duty according 
to NPRC.  This suggests that there are still outstanding military 
records pertaining specifically to this injury.  Additional 
efforts should be made to obtain any and all military records 
relevant to this 1974 injury.  

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC, the Adjudant General, the 
Army or any other relevant agency to obtain 
any and all missing military records, to 
include service treatment records and 
personnel records, verifying the Veteran's 
active duty in 1974 and providing any 
additional information with regard to his 
1974 head injury.  All efforts to obtain 
these 1974 records should be fully 
documented, and all contacted agencies must 
provide a negative response if records are 
not available.

2.  Obtain the Veteran's medical records from 
the VA Medical Center in Dayton, Ohio from 
October 2008 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

3.  After the above evidence is obtained, to 
the extent available, schedule the Veteran for 
appropriate VA examinations for his claimed 
migraines, scars and low-back conditions.  The 
physicians should provide an opinion as to 
whether it is at least as likely as not that 
any current migraines, scars or low back 
condition occurred during a period active 
duty, or ACDUTRA/INACDUTRA.  To assist the 
examiner in addressing this question, provide 
he/she with a list of all of the veteran's 
verified periods of ACDUTRA/INACDUTRA.  A 
complete rationale for any and all opinions 
provided must be made.

The examiner should comment whether any 
condition found is related to the Veteran's 
confirmed June 1974 head injury, his 
duties as a paratrooper or any confirmed 
parachuting injury.  

Pertinent documents in the claims folder must 
be reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting medical 
opinions rendered to include the March 2009 VA 
examination and subsequent addendums dated in 
May 2009, October 2009 and October 2010. 

It would be helpful if the examiners would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

4.  The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.   The claims must be 
afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

